February 17, 2012

Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 2000
Houston, TX 77046
Mr. Peter M. Kelly
Kelly Durham & Pittard LLP
1005 Heights Boulevard
Houston, TX 77008

RE:   Case Number:  09-0715
      Court of Appeals Number:  14-07-00650-CV
      Trial Court Number:  96-45876

Style:      MABON LIMITED
      v.
      AFRI-CARIB ENTERPRISES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.
      Pursuant to Texas Rule of Appellate  Procedure  59.1,  after  granting
Mabon Limited's petition for review and without hearing oral  argument,  the
Court reverses the court of  appeals'  judgment  and  reinstates  the  trial
court's judgment. The Court denies the petition for review filed  on  behalf
of Afri-Carib Enterprises, Inc.  (Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A. |
|   |Prine              |
|   |Mr. Loren Jackson  |